DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-31 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 21, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a heat treatment process comprising: maintaining a temperature of the substrate at a pre-bake temperature which is in a range of about 200°C to about 500°C for a soak period; wherein one or more oxidizing species are outgassed during the soak period, the soak period beginning after the temperature of the substrate is increased to the pre-bake temperature; heating the substrate to an intermediate temperature by increasing the temperature from the pre-bake temperature to the intermediate temperature at a first temperature increase rate, the intermediate temperature being greater than the pre-bake temperature and less than about 900 °C; and subsequent to heating the substrate to the intermediate temperature, the heating flash operable to heat a top surface of the substrate at a second temperature increase rate, the second temperature increase rate greater than the first temperature increase rate, in combination with other claimed features, as recited in independent claim 21.  Claims 22-31 are dependent upon independent claim 21, and are therefore allowed. 



			        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 27, 2021